Title: To George Washington from Major General William Heath, 28 June 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths House [Highlands, N.Y.]June 28th 1779
        
        I Send up John Waters a Deserter from the 71st Regt who was this moment Sent to me, with his arms & accoutrements.
        waters informs me that the talk among the Troops was that the British army would move towards New London in order to draw our Troops from this Quarter, when they would return Suddenly and Seize the Fort—waters also reports that their Troops have had a Drubbing in Carolina. I have the honor to be with greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
        
          P.S. a Hessian with a french Name, and a Deserter from the Irish Voluntiers are now come in Colo. Greaton request that He may [have] the horn for his Band and the Lad also if it be agreable to Your

Excellency, Lt Colo. Grosvenor who Sent the Lad in also request that Colo. Greaton may have the Horn as he is destitute.
          
            W.H.
          
        
      